Beuoe, J.,
dissenting. I am unable to concur in the above opinion. There was an order for judgment, and there were findings of fact and conclusions of law, which were signed by the district judge during his term of office. There is no charge or intimation that the findings and conclusions and order for judgment which were filed, were tampered with in any way. During the term of office of the judge they were delivered to counsel for the purpose of being filed. There was no intimation or hint that the acts of the judge were not final, or that he desired to retain any further control of the findings, conclusions, and order. The presence of all of these facts clearly takes the case out of the *285authority of Connolly v. Ashworth, 98 Cal. 205, 33 Pac. 60; Macnevin v. Macnevin, 63 Cal. 186; Broder v. Conklin, 98 Cal. 360, 33 Pac. 211; Mace v. O’Reilley, 70 Cal. 231, 11 Pac. 721; and I believe of all of the cases cited in the principal opinion except that of Russell v. Sargent, 7 Ill. App. 98, which was handed down by an intermediate appellate court whose decisions are only controlling in a limited district.
In 23 Cyc. 839-C, we find the following: “If a judgment or decree was actually rendered or settled before the expiration of the term of office of the judge trying the case, it is generally held to be immaterial that it was not filed or entered of record until afterward, the judicial act being the rendition of the judgment, and its entry being merely ministerial.” In Babcock v. Wolf, 70 Iowa, 676, 28 N. W. 490, we find the following: “It is argued that the decision was subject to recall at any time until it was filed, and for this reason the filing or depositing with the cleric was necessary to a complete decision; hut it was not recalled, and this fact shows beyond question that it was a deliberate decision made and completed before the expiration of the term of office. A court has power to correct its records during the term, but because this power exists and because its exercise may materially change decisions made during the term, is no reason why judgments are not final and binding upon the parties from the day in the term on which they are rendered.” This decision was affirmed in Shenandoah Nat. Bank v. Read, 86 Iowa, 136, 53 N. W. 96.
It does not appear to me that our statute changes the general law in any way, nor can I understand the fear expressed in the principal opinion that, by sustaining the judgment and saving the delay and expense of a new trial, we would be guilty of the offense of judicial legislation. If this, which to me would merely be sane judicial construction, would be judicial legislation, then it appears to me that by refusing to do so we will further judicially legislate in relation to a statute concerning which, on a parity of reasoning, this court has already been guilty of the offense charged. This court has already held, and the opinion in chief affirms the holding, that the legislature, in enacting the statute in question, did not intend the strict meaning of the words therein used, and that the clause “must be given in writing and filed with the clerk within sixty days after the case has been submitted for decision,” was directory, and not mandatory, in relation to *286tbe sixty days. We are now asked to technically construe the word “filed” when we have shown the greatest laxity in relation to the words “sixty days.” The statute does not provide that the decision must bo-filed by the judge himself or within the term, and the opinion in effect adds thereto the words, “personally by the judge,” and “during his. term of office.” The majority decision may state the correct law and the correct conclusion, but it certainly cannot be based upon the wording of the statute, especially after that statute has already been emasculated by judicial construction. I am perfectly willing to concede that no judgment can be effective until it is filed and entered, but I cannot believe that a wise and economical administration of the law justifies the vacation of a judgment which, beyond question, expresses the deliberate decision and complete act of the trial judge under circumstances such as those before us. Even the supreme court of California has-, conclusively held that the continued existence of the judge is not necessary to the act of the clerk in entering the judgment. In other words, that in such a case the clerk acts for the court and for the law, and not as an agent of the trial judge. See Holt v. Holt, 107 Cal. 258, 40 Pac. 390; Re Cook, 77 Cal. 220, 1 L.R.A. 567, 11 Am. St. Rep. 267, 17 Pac. 923, 19 Pac. 431; Baker v. Brickell, 102 Cal. 620, 36 Pac. 950. See also 18 Enc. Pl. & Pr. p. 447; Roberts v. White, 7 Jones & S. 272; Storrie v. Shaw, — Tex. —, 75 S. W. 220; Hamill v. Gibson, 61 Ala. 261; Edmonds v. Riley, 15 S. D. 470, 90 N. W. 139, So, too, although the matter Avas raised by motion to vacate a judgment, the proceeding was, to all intents and purposes, an equitable one. The motion was not made until fourteen months after the entry of the judgment, and is purely technical. There is no showing of any loss or injury suffered, nor of any injustice arising from the alleged irregularity. Either I. totally misunderstand the cases of Halverson v. Bennett, 22 N. D. 67, 132 N. W. 434, and Murphy v. Minot Foundry & Mach. Co. 24 N. D. 185, 139 N. W. 518, or the motion should have been denied.